STATE OF MICHIGAN

                           COURT OF APPEALS



GABRIEL ROOKUS and SARAH ROOKUS,                                   UNPUBLISHED
                                                                   February 13, 2018
              Plaintiffs-Appellees,

v                                                                  No. 336766
                                                                   Kent Circuit Court
RANDY MERREN AUTO SALES, INC., doing                               LC No. 16-000832-NO
business as RANDY MERREN AUTO SALES OF
IONIA,

              Defendant-Appellant.


Before: MARKEY, P.J., and M. J. KELLY and CAMERON, JJ.

PER CURIAM.

       Defendant, Randy Merren Auto Sales, Inc., appeals by leave granted the trial court’s
order denying its motion for summary disposition. We reverse and remand for further
proceedings consistent with this opinion.

        This case arises out of an automobile accident that occurred on April 24, 2013. On that
day, Darrell Raymond and his wife brought their vehicle to defendant for repair work.
Defendant’s general manager loaned the Raymonds a 2000 Nissan Xterra to use while their
vehicle was being repaired.

        Later that day, while the Raymonds were traveling on I-96, one of the Xterra’s tires
failed. The Raymonds drove the Xterra to the side of the highway to change the tire, but Darrell
was unable to access the spare tire from its location underneath the Xterra’s trunk because the
tool necessary to access the spare tire was not located in the vehicle. The Raymonds contacted
one of defendant’s representatives and were instructed to call a tow truck service.

        The Raymonds contacted East Beltline Towing and Service, Inc., and plaintiff tow truck
driver Gabriel Rookus was dispatched to their location. After Gabriel arrived, a collision
occurred between an oncoming vehicle driven by Joshua Woods and the tow truck, propelling
the tow truck toward the Xterra. Gabriel reacted to the collision in time to push Darrell out of
harm’s way and then attempted to jump into the trunk of the Xterra to avoid harm.
Unfortunately, Gabriel’s right leg remained beneath the Xterra’s tailgate and was crushed
between the tow truck and the Xterra. Gabriel suffered significant injury, and doctors later
amputated his right leg below the knee. Gabriel and his wife, Sarah Rookus, subsequently filed
suit against defendant, alleging that defendant was negligent in failing to equip the Xterra with
                                               -1-
the tool necessary to lower the spare tire from its storage compartment and that this negligence
had caused Gabriel’s injuries.

        Defendant moved for summary disposition pursuant to MCR 2.116(C)(10). Defendant
argued that it did not owe a duty of care to plaintiffs because it shared no relationship with
plaintiffs. Defendant had not contracted with Gabriel or his employer or instructed the
Raymonds to contact Gabriel or his employer in particular. Defendant also argued that even if it
did owe a duty of care to plaintiffs, Woods’s action of driving his vehicle into the tow truck was
not reasonably foreseeable and constituted a superseding cause absolving defendant of liability
for plaintiffs’ injuries.

        The trial court denied defendant’s motion for summary disposition. The trial court held
that a duty of care could arise as a matter of law in the absence of a relationship between the
parties and found that such a duty existed here. In so doing, the trial court found that it was
reasonably foreseeable that without the proper tools to change a tire, the Raymonds would have
to hire a tow truck and the tow truck driver would be injured as a result of the service call. In
addition, the trial court also found that defendant had violated MCL 257.244(6) and MCL
257.683 by improperly loaning the Xterra for use with a dealer plate and without the necessary
tools to access the spare tire and implied that these statutory violations created an inference of
negligence. The trial court further found that the question of whether Woods’s actions
constituted a superseding cause absolving defendant of liability could not be resolved on
summary disposition and must be submitted to the trier of fact.

        On appeal, defendant argues that the trial court erred when it denied defendant’s motion
for summary disposition because defendant owed no duty of care to plaintiffs and, without such a
relationship, a duty of care could not be imposed. We agree.

        This Court reviews de novo motions for summary disposition under MCR 2.116(C)(10).
Johnson v Recca, 492 Mich 169, 173; 821 NW2d 520 (2012). This Court, reviewing the record
in the same manner as the lower court, “must consider the pleadings, affidavits, depositions,
admissions, and any other evidence in favor of the party opposing the motion, and grant the
benefit of any reasonable doubt to the opposing party.” Radtke v Everett, 442 Mich 368, 374;
501 NW2d 155 (1993). This Court reviews de novo whether defendant owed plaintiff a duty of
care. Hill v Sears, Roebuck & Co, 492 Mich 651, 659; 822 NW2d 190 (2012).

       MCR 2.116(C)(10) provides that a trial court may grant judgment on all or part of a claim
where “[e]xcept as to the amount of damages, there is no genuine issue as to any material fact,
and the moving party is entitled to judgment or partial judgment as a matter of law.” “A genuine
issue of material fact exists when the record, giving the benefit of reasonable doubt to the
opposing party, leaves open an issue upon which reasonable minds might differ.” West v Gen
Motors Corp, 469 Mich 177, 183; 665 NW2d 468 (2003). But when deciding a motion for
summary disposition, a court may not assess credibility or determine facts. Oade v Jackson
Nat’l Life Ins Co, 465 Mich 244, 265; 632 NW2d 126 (2001).

       To succeed on a negligence claim, a plaintiff must demonstrate that (1) the defendant
owed a duty to the plaintiff; (2) the defendant breached that duty; (3) the plaintiff was harmed,
and (4) the defendant’s breach of his duty was the cause of plaintiff’s harm. Loweke v Ann

                                               -2-
Arbor Ceiling & Partition Co, 489 Mich 157, 162; 809 NW2d 553 (2011). A defendant cannot
be liable unless he owed a duty to the plaintiff. Hill, 492 Mich at 661. “[W]hether a legal duty
exists is a question of whether the relationship between the actor and the plaintiff gives rise to
any legal obligation on the actor’s part to act for the benefit of the subsequently injured person.”
In re Certified Question, 479 Mich 498, 505-506; 740 NW2d 206 (2007) (quotation marks and
citations omitted). In determining whether a duty exists, a trial court should consider the parties’
relationship, the foreseeability of the harm, the burden placed on the defendant, the nature and
severity of the risk at issue, the moral blame of the conduct, and the connection between the
conduct and the harm. Valcaniant v Detroit Edison Co, 470 Mich 82, 86; 679 NW2d 689
(2004); Dyer v Trachtman, 470 Mich 45, 49; 679 NW2d 311 (2004). These considerations
inform the trial court as to “the ultimate inquiry in determining whether a legal duty should be
imposed,” which is “whether the social benefits of imposing a duty outweigh the social costs of
imposing a duty.” In re Certified Question, 479 Mich at 505.

        The “most important factor” in the determination whether a duty exists “is the
relationship of the parties.” Id. It is unnecessary to consider the other factors involved in the
determination if no relationship exists between the parties. Id. at 507; see also Buczkowski v
McKay, 441 Mich 96, 101; 490 NW2d 330 (1992) (“[T]o require the actor to act, some sort of
relationship must exist between the actor and the other party which the law or society views as
sufficiently strong to require more than mere observation of the events which unfold on the part
of the defendant.”) (quotation marks and citations omitted). Similarly, a duty cannot be imposed
where the harm is not foreseeable. In re Certified Question, 479 Mich at 509; see also
Valcaniant, 470 Mich at 88.

        Based on these principles, we conclude that the trial court erred in holding that defendant
owed a duty of care to plaintiffs. Defendant and plaintiffs shared no relationship, and, in the
absence of such a relationship, it was error to impose a duty of care on defendant. See Hill, 492
Mich at 669; In re Certified Question, 479 Mich at 507. Defendant loaned a vehicle to the
Raymonds; it did not contract with or suggest that the Raymonds enter into a contract with
Gabriel specifically. Defendant never directly interacted with plaintiffs. The parties were
tangentially related to each other only by an extremely attenuated series of events. To the extent
that plaintiffs argue that the statement that “when there is no relationship between the parties, no
duty can be imposed,” see In re Certified Question, 479 Mich at 507, is a misinterpretation of
negligence caselaw, we note that this concept has been repeatedly referenced both before and
after the Court decided In re Certified Question. See, e.g., Hill, 492 Mich at 661, 669
(“[B]ecause only a limited relationship existed between the parties . . . it is not necessary for us
to consider the additional factors related to whether a duty exists.”); Dyer, 470 Mich at 53;
Buczkowski, 441 Mich at 103 (“The duty to protect others against harm from third persons is
based on a relationship between the parties.”).

       To support their position, plaintiffs cite caselaw in which our state’s Supreme Court
imposed duties of care despite the lack of relationship between the parties. But the Court has
only imposed such a duty where a protected class of persons, such as children, is involved,
Moning v Alfono, 400 Mich 425, 440-441; 254 NW2d 759 (1977), or when a defendant
undertook to render services for the protection of a third party, Smith v Allendale Mut Ins Co,
410 Mich 685, 705-706; 303 NW2d 702 (1981). See also Buczkowski, 441 Mich at 103 n 8
(emphasizing that Moning found a duty of care for innocent bystanders harmed by a product

                                                -3-
because the product at issue was targeted specifically toward children, “a class historically
protected under the law of torts”). Plaintiffs are not a protected class of people and have not
presented any evidence that defendant’s action in loaning the Xterra to the Raymonds was done
for the benefit of tow truck drivers. See Smith, 410 Mich at 705-706; Moning, 400 Mich at 440.
Accordingly, under this fact scenario, plaintiffs are not entitled to the imposition of a duty in the
absence of any relationship between plaintiffs and defendant.

        Further, to the extent that the trial court may have imposed a duty of care upon defendant
based on defendant’s alleged violations of MCL 257.244(6) and MCL 257.683,1 we also hold
this to be error. The existence of a duty of care arising from a statute “depends on (1) whether
the purpose of the statute was to prevent the type of injury and harm actually suffered and (2)
whether the plaintiff was within the class of persons which the statute was designed to protect.”
Cipri v Bellingham Frozen Foods, Inc, 235 Mich App 1, 16; 596 NW2d 620 (1999) (citation,
quotation marks and brackets omitted). But even if a duty of care arises from a statute, the
violation of that statute is only prima facie evidence of negligence. Id.

       MCL 257.244(6) provides:

               A licensee shall not use a special plate described in this section on service
       cars or wreckers operated as an adjunct of a licensee’s business. A manufacturer,
       transporter, or dealer making or permitting any unauthorized use of a special plate
       under this chapter forfeits the right to use special plates and the secretary of state,
       after notice and a hearing, may suspend or cancel the right to use special plates
       and require that the special plates be surrendered or repossessed by the state.

MCL 257.244(4) allows a car dealership to move a vehicle on public roadways without
registering the vehicle by displaying a special dealer plate issued to the dealership by the
secretary of state. This statutory provision allows a dealership to move its vehicles to and from
repair facilities and storage lots and to provide test drives to potential customers without
incurring the expenses related to registering the vehicle with the secretary of state. Although it is
clear that defendant violated MCL 257.244(6) by keeping the dealership plate on the Xterra
while using it as a service car, MCL 257.244 did not impose a duty of care on defendant relevant
to plaintiffs’ injuries. No caselaw or legislative analysis exists indicating that this statutory
provision was enacted to protect tow truck drivers against injury. See Cipri, 235 Mich App at
16. Moreover, such a proposition defies common sense. Whether a dealership uses a dealer
license plate in violation of MCL 257.244(6) has no logical relationship to the physical safety of
a tow truck driver called to service a vehicle improperly displaying a dealer license plate.
Accordingly, defendant’s violation of MCL 257.244(6) is irrelevant to whether defendant owed
plaintiffs a duty of care. See id.


1
  We note that the trial court’s oral opinion as to the determination that defendant owed plaintiffs
a duty of care was not entirely clear as to whether it held that a statutory duty existed by virtue of
MCL 257.683 and MCL 257.244(6) or that a common law duty existed or both. Because the
trial court made the necessary findings regarding both a statutory duty and a common law duty,
we have chosen to assess the viability of both possible holdings.


                                                 -4-
       Next, MCL 257.683 provides:

               (1) A person shall not drive or move or the owner shall not cause or
       knowingly permit to be driven or moved on a highway a vehicle or combination
       of vehicles that is in such an unsafe condition as to endanger a person, or that
       does not contain those parts or is not at all times equipped with lamps and other
       equipment in proper condition and adjustment as required in sections 683 to 711,
       or that is equipped in a manner in violated of sections 683 to 711. A person shall
       not do an act forbidden or fail to perform an act required under sections 683 to
       711.

                                            * * *

              (4) Sections 683 to 711 shall not prohibit the use of additional parts and
       accessories on a vehicle that are not inconsistent with those sections.

              (5) The provisions of sections 683 to 711 with respect to equipment on
       vehicles shall not apply to implements of husbandry, road machinery, road rollers,
       or farm tractors, except as specifically provided in sections 683 to 711.

               (6) Except as otherwise provided in section 698 or 707d, a person who
       violates a provision of sections 683 to 711 with respect to equipment on vehicles
       is responsible for a civil infraction.

        We hold that defendant’s actions in failing to provide the necessary tool for the
Raymonds to access the Xterra’s spare tire do not constitute “knowingly permit[ting]” the
Raymonds to drive the Xterra “in such an unsafe condition as to endanger a person.” MCL
257.683(1). This condition by itself did not place any person in danger and only prevented the
Raymonds from temporarily replacing their tire. To the extent that MCL 257.683(1) also
prohibits defendant from permitting the Raymonds from driving a vehicle not properly equipped
as required by MCL 257.683 to MCL 257.711, no statutory provision requires a vehicle to
contain a spare tire or the tools necessary to access an existing spare tire. And although MCL
257.710(f) does prohibit operating “a vehicle on a highway when a tire in use on that vehicle is
unsafe” as defined by MCL 257.710(h), plaintiffs have not provided documentary evidence
supporting that these provisions were violated. The trial court erred in its determination that
defendant violated MCL 257.683 and erred to the extent that it held that defendant’s alleged
violations of MCL 257.683 and MCL 257.244(6) were prima facie evidence of negligence.
Because we hold that defendant did not owe plaintiffs a duty of care, we need not address
defendant’s argument that Woods’s actions in colliding with the tow truck constituted a
superseding cause absolving defendant of liability as a matter of law.

        We reverse and remand for further proceedings consistent with this opinion. As the
prevailing party, defendant may tax its costs. MCR 7.219. We do not retain jurisdiction.

                                                           /s/ Jane E. Markey
                                                           /s/ Thomas C. Cameron



                                              -5-